 

Exhibit 10.4

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT ("Agreement") is entered into by and between WillScot
Corporation, a Delaware corporation (the "Employer"), and Chris Miner, an
individual (the "Executive").

 

WHEREAS, the Executive is currently employed by and serves as Senior Vice
President and General Counsel of Mobile Mini Inc. (the "Target");

 

WHEREAS, the Employer has entered into an Agreement and Plan of Merger with the
Target, dated as of March 1, 2020 pursuant to which Target will merge with and
into the Employer (the "Merger Agreement"), and effective as of and contingent
upon the consummation of the transactions contemplated in the Merger Agreement
(the "Merger"), the Employer will be the surviving company and the Executive
hereby agrees to become Senior Vice President ("SVP"), General Counsel and
Secretary of the Employer on the terms and conditions set forth herein; and

 

WHEREAS, the parties desire to enter into this Agreement to encourage the
Executive to remain employed following the Merger and to set out the terms and
conditions for the employment relationship of the Executive with the Employer.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:

 

1.                  Employment Agreement. On the terms and conditions set forth
in this Agreement, the Employer agrees to continue to employ the Executive and
the Executive agrees to continue to be employed by the Employer for the
Employment Period set forth in Section 2 and in the positions and with the
duties set forth in Section 3. Terms used herein with initial capitalization not
otherwise defined are defined in Section 26. For the avoidance of doubt, this
Agreement is contingent upon and shall be effective as of the Merger.

 

2.                  Term. The initial term of employment under this Agreement
shall commence on the date of the Merger and extend for 36 months thereafter
(the "Initial Term"). The term of employment shall be automatically extended for
an additional consecutive 12-month period (the "Extended Term") on the last day
of the Initial Term and each subsequent anniversary thereof, unless and until
the Employer or Executive provides written notice to the other party in
accordance with Section 11 hereof not less than 120 days before such anniversary
date that such party is electing not to extend the term of employment under this
Agreement ("Non-Renewal"), in which case the term of employment hereunder shall
end as of the end of such Initial Term or Extended Term, as the case may be,
unless sooner terminated as hereinafter set forth. Such Initial Term and all
such Extended Terms are collectively referred to herein as the "Employment
Period." Anything herein to the contrary notwithstanding, if on the date of a
Change in Control the remaining term of the Employment Period is less than 12
months, the Employment Period shall be automatically extended to the end of the
12-month period following such Change in Control.

 



 

 

 

3.                  Position and Duties. During the Employment Period, the
Executive shall serve as the SVP, General Counsel and Secretary. In such
capacities, the Executive shall report exclusively to the Chief Executive
Officer and shall have the duties, responsibilities and authorities customarily
associated with such position(s) in a company the size and nature of the
Employer. The Executive shall devote the Executive's reasonable best efforts and
full business time to the performance of the Executive's duties hereunder and
the advancement of the business and affairs of the Employer; provided that, the
Executive may serve on civic, charitable, educational, religious, public
interest or public service boards, and manage the Executive's personal and
family investments, in each case, to the extent such activities do not
materially interfere with the performance of the Executive's duties and
responsibilities hereunder. In addition, subject to obtaining the prior express
consent or approval of the Chief Executive Officer, the Executive may serve as a
member of the board of directors of other entities (other than the board of
directors of a business that is competitive with the business of the Employer),
provided that such service shall not interfere with the Executive's performance
of his duties hereunder. The Employer hereby consents to Executive continuing to
serve on the board of directors of Desert Financial Credit Union.

 

4.                  Place of Performance. During the Employment Period, except
for reasonable travel on the Employer's business consistent with the Executive's
position, the Executive shall be based primarily at the Employer's executive
headquarters, in Phoenix, Arizona.

 

5.                  Compensation and Benefits.

 

(a)               Base Salary. During the Employment Period, the Employer shall
pay to the Executive a base salary (the "Base Salary") at the rate of no less
than $450,000 per calendar year, less applicable deductions, and prorated for
any partial year. Beginning with the first quarter following the Merger, the
Base Salary shall be reviewed for increase by the Employer no less frequently
than annually, and shall be increased in the discretion of the Employer and any
such adjusted Base Salary shall constitute the "Base Salary" for purposes of
this Agreement. The Base Salary shall be paid in substantially equal
installments in accordance with the Employer's regular payroll procedures. The
Executive's Base Salary may not be decreased during the Employment Period.

 

(b)               Annual Bonus. For each fiscal year of the Employer ending
during the Employment Period, the Executive shall be eligible to earn an annual
cash performance bonus (an "Annual Bonus") based on performance against
performance criteria determined by the Compensation Committee of the Board (the
"Committee"). The Executive's annual target bonus opportunity for a fiscal year
shall equal 75% of the Executive's Base Salary at the beginning of such year
(the "Target Bonus"). The Executive's Annual Bonus for a fiscal year shall be
determined by the Committee after the end of the applicable bonus period and
shall be paid to the Executive when annual bonuses for that year are paid to
other senior executives of the Employer generally, but in no event later than
March 15 of the year following the year to which such Annual Bonus relates.

 



 

 

 

(c)               Long Term Incentive Equity.

 

(i)                 Annual Award. With respect to each fiscal year of the
Employer ending during the Employment Period, the Executive shall be eligible to
receive annual equity awards under the WillScot 2017 Incentive Award Plan or
other long-term equity incentive plan of the Employer then in effect (the
"Plan"), 60% of which shall be made in the form of performance-based restricted
stock units ("PSUs") vesting over three years and 40% in the form of restricted
stock units ("RSUs") vesting ratably over four years. The level of the
Executive's participation in the Plan, if any, shall be determined in the
discretion of the Committee from time to time. The target grant value of this
annual award shall equal 120% of the Executive's Base Salary at the beginning of
the applicable year, but the actual value of any grant may be higher or lower
based on Committee discretion. Terms and conditions of such awards shall be
governed by the terms and conditions of the Plan and the applicable award
agreements.

 

(ii)               Retention Award. In connection with the Merger, the Executive
shall be entitled to receive a one-time equity award with a grant value of
$212,500, 60% of which shall be in the form of PSUs vesting over three years and
40% in the form of RSUs vesting on an annual basis ratably over four years, in
each case, consistent with the terms and conditions of the Plan and any
applicable award agreements (the "Retention Grant").

 

(d)               Vacation. During the Employment Period, the Executive shall be
entitled to four (4) weeks' vacation annually, or such greater amount if
provided by Employer policy, to be used in accordance with the Employer's
applicable vacation policy.

 

(e)               Automobile Allowance. During the Employment Period, the
Executive shall be entitled to an automobile allowance of $15,000 annually to be
used in accordance with the Employer's applicable automobile allowance policy.

 

(f)                Benefits. During the period commencing on the Merger though
January 1, 2021, the Employer shall provide the Executive with employee benefits
and perquisites consistent with the terms of the Merger Agreement, after which,
and otherwise during the Employment Period, the Employer shall provide to the
Executive employee benefits and perquisites on a basis that is comparable in all
material respects to that provided to other similarly situated executives of the
Employer. The Employer shall have the right to change insurance carriers and to
adopt, amend, terminate or modify employee benefit plans and arrangements at any
time and without the consent of the Executive.

 

6.                  Expenses. The Executive is expected and is authorized to
incur reasonable expenses in the performance of his duties hereunder. The
Employer shall reimburse the Executive for all such expenses reasonably and
actually incurred in accordance with policies which may be adopted from time to
time by the Employer promptly upon periodic presentation by the Executive of an
itemized account, including reasonable substantiation, of such expenses.

 

Such expenses shall include bar dues, continuing legal education expenses and
related and appropriate legal profession membership fees for jurisdictions in
which Executive is licensed to practice law (currently New York and Arizona).

 



 

 

 

7.                  Confidentiality, Non-Disclosure and Non-Competition
Agreement. The Employer and the Executive acknowledge and agree that during the
Executive's employment with the Employer, the Executive will have access to and
may assist in developing Employer Confidential Information and will occupy a
position of trust and confidence with respect to the Employer's affairs and
business and the affairs and business of the Employer Affiliates. The Executive
agrees that the following obligations are necessary to preserve the confidential
and proprietary nature of Employer Confidential Information and to protect the
Employer and the Employer Affiliates against harmful solicitation of employees
and customers, harmful competition and other actions by the Executive that would
result in serious adverse consequences for the Employer and the Employer
Affiliates:

 

(a)               Non-Disclosure. During and after the Executive's employment
with the Employer, the Executive will not knowingly use, disclose or transfer
any Employer Confidential Information other than as authorized in writing by the
Employer or within the scope of the Executive's duties with the Employer as
determined reasonably and in good faith by the Executive. Anything herein to the
contrary notwithstanding, the provisions of this Section 7(a) shall not apply
when disclosure is required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with actual
or apparent jurisdiction to order the Executive to disclose or make accessible
any information or as to information that becomes generally known to the public
or within the relevant trade or industry other than due to the Executive's
violation of this Section 7(a).

 

(b)               Materials. The Executive will not remove any Employer
Confidential Information or any other property of the Employer or any Employer
Affiliate from the Employer's premises or make copies of such materials except
for normal and customary use in the Employer's business as determined reasonably
and in good faith by the Executive. The Executive will return to the Employer
all Employer Confidential Information and copies thereof and all other property
of the Employer or any Employer Affiliate at any time upon the request of the
Employer and in any event promptly after termination of Executive's employment.
The Executive agrees to attempt in good faith to identify and return to the
Employer any copies of any Employer Confidential Information after the Executive
ceases to be employed by the Employer. Anything to the contrary notwithstanding,
nothing in this Section 7 shall prevent the Executive from retaining a home
computer, papers and other materials of a personal nature that do not contain
Employer Confidential Information.

 

(c)               No Solicitation or Hiring of Employees. During the Non-Compete
Period, the Executive shall not solicit, entice, persuade or induce any
individual who is employed by the Employer or any Employer Affiliate (or who was
so employed within 180 days prior to the Executive's action) to terminate or
refrain from continuing such employment or to become employed by or enter into
contractual relations with any other individual or entity, and the Executive
shall not hire, directly or indirectly, as an employee, consultant or otherwise,
any such person.

 



 

 

 

(d)Non-Competition.

 

(i)                 During the Non-Compete Period, the Executive shall not,
directly or indirectly, (A) solicit or encourage any client or customer of the
Employer or any direct or indirect subsidiary of the Employer, or any person or
entity who was such a client or customer within 180 days prior to Executive's
action to terminate, reduce or alter in a manner adverse to the Employer or any
direct or indirect subsidiary of the Employer, any existing business
arrangements with the Employer or any direct or indirect subsidiary of the
Employer or to transfer existing business from the Employer or any direct or
indirect subsidiary of the Employer to any other person or entity, (B) provide
services in any capacity to any entity in any geographic area in which the
Employer or any direct or indirect subsidiary of the Employer conducts that
business, or is actively planning to conduct that business, as of the date of
such termination (the "Non- Competition Area") if (i) the entity competes with
the Employer or any direct or indirect subsidiary of the Employer by engaging in
any business engaged in by the Employer or any direct or indirect subsidiary of
the Employer, or (ii) the services to be provided by the Executive are
competitive with the Employer or any direct or indirect subsidiary of the
Employer and substantially similar to those previously provided by the Executive
to the Employer, or (C) own an interest in any entity, including those described
in Section 7(d)(B)(i) immediately above, provided, however, that notwithstanding
the foregoing, the Executive may make passive investments in up to four percent
(4%) of the outstanding publicly traded common stock of an entity which competes
with the Employer or any direct or indirect subsidiary of the Employer. The
Executive agrees that, before providing services, whether as an employee or
consultant, to any entity during the Non-Compete Period, the Executive will
provide a copy of Section 7 of this Agreement to such entity. The Executive
acknowledges that this covenant has a unique, very substantial and immeasurable
value to the Employer, that the Executive has sufficient assets and skills to
provide a livelihood for the Executive while such covenant remains in force and
that, as a result of the foregoing, in the event that the Executive breaches
such covenant, monetary damages would be an insufficient remedy for the Employer
and equitable enforcement of the covenant would be proper.

 

(ii)               If the restrictions contained in Section 7(d) shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of their extending for too great a period of time or over too great a
geographical area or by reason of their being too extensive in any other
respect, Section 7(d) shall be modified to be effective for the maximum period
of time for which it may be enforceable and over the maximum geographical area
as to which it may be enforceable and to the maximum extent in all other
respects as to which it may be enforceable.

 



 

 

 

(e)               Enforcement. The Executive acknowledges that in the event of
any breach of this Section 7, the business interests of the Employer and the
Employer Affiliates may be irreparably injured, the full extent of the damages
to the Employer and the Employer Affiliates will be impossible to ascertain,
monetary damages will not be an adequate remedy for the Employer and the
Employer Affiliates, and the Employer will be entitled to seek enforcement of
this Section 7 by a temporary, preliminary and/or permanent injunction or other
equitable relief, without the necessity of posting bond or security, which the
Executive expressly waives. The Executive understands that the Employer may
waive some of the requirements expressed in this Section 7, but that such a
waiver to be effective must be made in writing and should not in any way be
deemed a waiver of the Employer's right to enforce any other requirements or
provisions of this Section 7. The Executive agrees that each of the Executive's
obligations specified in this Section 7 is a separate and independent covenant
and that the unenforceability of any of them shall not preclude the enforcement
of any other covenants in this Agreement. In signing this Agreement, the
Executive gives the Employer assurance that the Executive has carefully read and
considered all of the terms and conditions of this Agreement. The Executive
agrees that these restraints are necessary for the reasonable and proper
protection of the Employer and the Employer Affiliates and their Confidential
Information and that each and every one of the restraints is reasonable in
respect to subject matter, length of time and geographic area, and that these
restraints, individually or in the aggregate, will not prevent the Executive
from obtaining other suitable employment during the period in which the
Executive is bound by the restraints. The Executive agrees that, before
providing services, whether as an employee or consultant, to any entity that
competes with the Company during the period of time that the Executive is
subject to the constraints in this Agreement, the Executive will provide a copy
of this Section 7 of this Agreement to such entity. The Executive acknowledges
that each of these covenants has a unique, very substantial and immeasurable
value to the Employer and its Affiliates and that the Executive has sufficient
assets and skills to provide a livelihood while such covenants remain in force.
It is also agreed that each of the Employer Affiliates will have the right to
enforce all of the Executive's obligations to that affiliate under this Section
7.

 

8.                  Termination of Employment.

 

(a)               Permitted Terminations. The Executive's employment hereunder
may be terminated during the Employment Period under the following
circumstances:

 

(i)                 Death. The Executive's employment hereunder shall terminate
automatically upon the Executive's death; employment:

 

(ii)                By the Employer. The Employer may terminate the Executive's

 

(A)             Disability. If the Executive shall have been substantially
unable to perform the Executive's material duties hereunder by reason of
illness, physical or mental disability or other similar incapacity, which
inability shall continue for 180 consecutive days or 270 days in any 24-month
period (a "Disability") (provided, that until such termination, the Executive
shall continue to receive the Executive's compensation and benefits hereunder,
reduced by any benefits payable to the Executive under any applicable disability
insurance policy or plan); or

 

(B)              Cause. For Cause or without Cause;

 

(iii)               By the Executive. The Executive may terminate the
Executive's employment for any reason (including Good Reason) or for no reason.

 



 

 

 

(b)               Termination. Any termination of the Executive's employment by
the Employer or the Executive (other than because of the Executive's death)
shall be communicated by written Notice of Termination to the other party hereto
in accordance with Section 11 hereof. For purposes of this Agreement, a "Notice
of Termination" shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon, if any, and set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive's employment under the provision so indicated.
Termination of the Executive's employment shall take effect on the Date of
Termination. The Executive agrees, in the event of any dispute under Section
8(a)(ii) as to whether a Disability exists, and if requested by the Employer, to
submit to a physical examination by a licensed physician selected by mutual
consent of the Employer and the Executive, the cost of such examination to be
paid by the Employer. The written medical opinion of such physician shall be
conclusive and binding upon each of the parties hereto as to whether a
Disability exists and the date when such Disability arose. This Section shall be
interpreted and applied so as to comply with the provisions of the Americans
with Disabilities Act and any applicable state or local laws.

 

9.                  Compensation Upon Termination.

 

(a)               Disability. If the Employer terminates the Executive's
employment during the Employment Period because of the Executive's Disability
pursuant to Section 8(a)(ii), the Employer shall pay to the Executive (i) the
Accrued Benefits; (ii) a pro rata portion (based on the number of days during
the applicable fiscal period prior to the Date of Termination) of the Annual
Bonus the Executive would have earned absent such termination, with such payment
to be made based on actual performance and at the time bonus payments are made
to executives of the Employer generally; (iii) any outstanding equity awards
granted pursuant to Sections 5(c)(i)-(ii) that are subject solely to time-based
vesting conditions shall immediately vest in full and any outstanding equity
awards that are subject to performance-based vesting conditions shall vest based
on target performance for the applicable performance period; and (iv) the
Executive shall be entitled to additional payments, payable in equal
installments in accordance with the Employer's normal payroll practices, equal
to the total costs that would be incurred by the Executive to obtain and pay for
continued coverage under the Employer's health insurance plans pursuant to COBRA
for 12 months following the Date of Termination (the "Continued Coverage
Payment"). Except as set forth herein, the Employer shall have no further
obligation to the Executive under this Agreement.

 

(b)               Death. If the Executive's employment is terminated during the
Employment Period as a result of the Executive's death, the Employer shall pay
to the Executive's legal representative or estate, and the Executive's legal
representative or estate shall be entitled to, as applicable, (i) the amounts
and acceleration of outstanding equity awards set forth in Sections
9(a)(i)-(iii) (excluding, for the avoidance of doubt, the Continued Coverage
Payment under clause (iv)); and (ii) one times the Executive's Base Salary at
the time of termination, payable in a lump sum. Except as set forth herein, the
Employer shall have no further obligation to the Executive under this Agreement.

 



 

 

 

(c)               Termination by the Employer for Cause or by the Executive
without Good Reason. If, during the Employment Period, the Employer terminates
the Executive's employment for Cause pursuant to Section 8(a)(ii)(A) or the
Executive terminates his employment without Good Reason, the Employer shall pay
to the Executive the Accrued Benefits. Except as set forth herein, the Employer
shall have no further obligations to the Executive under this Agreement.

 

(d)               Termination by the Employer without Cause or by the Executive
with Good Reason. Subject to Section 9(e), if the Employer terminates the
Executive's employment during the Employment Period for a reason other than for
Cause or due to the Executive's Disability pursuant to Section 8(a)(ii),the
Executive terminates his employment hereunder with Good Reason, or if the
Employee's employment by Employer is terminated by Employer following the Merger
but prior to a Change in Control (which, for purposes of this Section 9(d), a
Change in Control shall not include consummation of the Merger) other than for
Cause, death or Disability, the Employer shall pay the Executive (A) the Accrued
Benefits, (B) a pro rata portion (based on the number of days during the
applicable fiscal period prior to the Date of Termination) of the Annual Bonus
the Executive would have earned absent such termination, with such payment to be
made based on actual performance and at the time bonus payments are made to
executives of the Employer generally but no later than March 15 of the year
following the year to which the bonus relates, (C) a lump sum equal to the
Executive's Target Annual Bonus for the year of termination (two times such
Target Annual Bonus if such termination occurs within one year of the
consummation of the Merger) to be paid upon effectiveness of the Release (as
defined below), (D) continued Base Salary for 12 months following the Date of
Termination or 24 months if such termination occurs within one year following
the consummation of the Merger (the "Severance Period") payable in equal
installments in accordance with the Employer's normal payroll practices (the
"Cash Severance Payment"), (E) any outstanding equity awards granted pursuant to
Section 5(c)(i) during the 24 month period following the Merger or Section
5(c)(ii) shall immediately vest in full on the Date of Termination (without
regard to any time-based or performance-based vesting conditions), and (F) the
Continued Coverage Payment. For the purposes of this Agreement, a voluntary
termination by the Executive upon the expiration of the Employment Period due to
delivery of a non-renewal notice by the Employer pursuant to Section 2 shall be
treated as a termination by the Employer without Cause.

 

(e)               Change in Control.

 

(i)                 Section 9(e)(ii) shall apply if there is (A) a termination
of the Executive's employment by the Employer for a reason other than for Cause
or due to the Executive's Disability or by the Executive for Good Reason, in
either case, during the 12-month period after a Change in Control; or (B) a
termination of the Executive's employment by the Employer for a reason other
than for Cause or due to the Executive's Disability prior to a Change in
Control, if the termination was at the request of a third party or otherwise
arose in anticipation of a Change in Control (a termination described in either
clause (A) or clause (B), a "CIC Termination" which for purposes of this Section
shall not include the Merger).

 



 

 

 

(ii)               If any such termination occurs, the Executive shall receive
the benefits set forth in Section 9(d), including for the avoidance of doubt,
the accelerated vesting of his outstanding equity awards, including those
granted pursuant to Section 5(c)(ii), except that (A) the Cash Severance Payment
shall be equal to 1.5x the sum of the Executive's Base Salary at the rate in
effect at the time of termination and the Executive Target Bonus for the year of
termination and, if such Change in Control is a "change in control event" under
Section 409A of the Code (a "Qualifying CIC"), shall be paid in a lump sum; (B)
the Continued Coverage Payment shall be equal to the total costs that would be
incurred by the Executive to obtain and pay for continued coverage under the
Employer's health insurance plans for 18 months following the CIC Termination
and shall be paid in a lump sum; and (C) any outstanding equity awards granted
pursuant to Section 5(c)(i) shall immediately vest in full upon a CIC
Termination (without regard to any time-based or performance-based vesting
conditions). In addition, any outstanding equity awards shall immediately vest
upon a CIC Termination. To the extent the Executive's CIC Termination is
described in Section 9(e)(i)(B) and the Change in Control is a Qualifying CIC,
the incremental Cash Severance Payment and any unpaid Cash Severance Payment
shall be paid in a lump sum.

 

(f)                Liquidated Damages. The parties acknowledge and agree that
damages which will result to the Executive for termination by the Employer of
the Executive's employment without Cause or by the Executive for Good Reason
shall be extremely difficult or impossible to establish or prove, and agree that
the amounts, excluding the Accrued Benefits, payable to the Executive under
Section 9(d) or Section 9(e) (the "Severance Benefits") shall constitute
liquidated damages for any such termination. The Executive agrees that, except
for such other payments and benefits to which the Executive may be entitled as
expressly provided by the terms of this Agreement or any other applicable
benefit plan, such liquidated damages shall be in lieu of all other claims that
the Executive may make by reason of any such termination of his employment and
that, as a condition to receiving the Severance Benefits, the Executive must
execute a release of claims substantially in the form attached hereto as Exhibit
A (the "Release"). To be eligible for Severance Benefits, the Executive must
execute and deliver the Release, and such Release must become irrevocable,
within 60 days of the Date of Termination. The Cash Severance Payment shall be
made, and the continuing health insurance coverage shall commence or, if
payments are paid in a lump sum, paid promptly after the Release becomes
irrevocable or at the time otherwise specified in this Agreement (with the first
payment to include any payments that would have been paid if the Release was
effective on the Date of Termination); provided that to the extent the 60-day
period spans two calendar years and to the extent required to comply with Code
Section 409A, such payments shall be made or commence, as applicable, on the
60th day following the Date of Termination.

 

(g)               No Offset. In the event of termination of his employment, the
Executive shall be under no obligation to seek other employment and there shall
be no offset against amounts due to him on account of any remuneration or
benefits provided by any subsequent employment he may obtain. The Employer's
obligation to make any payment pursuant to, and otherwise to perform its
obligations under, this Agreement shall not be affected by any offset,
counterclaim or other right that the Employer or any Employer Affiliate may have
against him for any reason.

 



 

 

 

10.                Section 280G.

 

(a)               Notwithstanding any other provision of this Agreement or any
other plan, arrangement or agreement to the contrary, if any of the payments or
benefits provided or to be provided by the Employer or its affiliates to the
Executive or for the Executive's benefit pursuant to the terms of this Agreement
or otherwise ("Covered Payments") constitute "parachute payments" within the
meaning of Section 280G of the Code and would, but for this Section 10 be
subject to the excise tax imposed under Section 4999 of the Code (or any
successor provision thereto) or any similar tax imposed by state or local law or
any interest or penalties with respect to such taxes (collectively, the "Excise
Tax"), then prior to making the Covered Payments, a calculation shall be made
comparing (i) the Net Benefit (as defined below) to the Executive of the Covered
Payments after payment of the Excise Tax to (ii) the Net Benefit to the
Executive if the Covered Payments are limited to the extent necessary to avoid
being subject to the Excise Tax. Only if the amount calculated under (i) above
is less than the amount under (ii) above will the Covered Payments be reduced to
the minimum extent necessary to ensure that no portion of the Covered Payments
is subject to the Excise Tax. "Net Benefit" shall mean the present value of the
Covered Payments net of all federal, state, local, foreign income, employment
and excise taxes.

 

(b)               The Covered Payments shall be reduced in a manner that
maximizes the Executive's economic position. In applying this principle, the
reduction shall be made in a manner consistent with the requirements of Section
409A of the Code, and where two economically equivalent amounts are subject to
reduction but payable at different times, such amounts shall be reduced on a pro
rata basis but not below zero.

 

(c)               Any determination required under this Section 10 shall be made
in writing in good faith by an independent accounting firm selected by the
Employer that is reasonably acceptable to the Executive (the "Accountants"). In
connection with such determination, the Employer shall obtain a valuation of the
Executive's noncompete obligations by a firm knowledgeable in such matters. The
Employer and the Executive shall provide the Accountants with such information
and documents as the Accountants may reasonably request in order to make a
determination under this Section 10. For purposes of making the calculations and
determinations required by this Section 10, the Accountants may rely on
reasonable, good faith assumptions and approximations concerning the application
of Section 280G and Section 4999 of the Code. The Accountants' determinations
shall be final and binding on the Employer and the Executive.

 



 

 

 

11.              Notices. All notices, demands, requests, or other
communications which may be or are required to be given or made by any party to
any other party pursuant to this Agreement shall be in writing and shall be hand
delivered, mailed by first-class registered or certified mail, return receipt
requested, postage prepaid, delivered by overnight air courier, or transmitted
by facsimile transmission addressed as follows:

 

 

(i)           If to the Employer:

 

WillScot Corporation

4646 E Van Buren St #400

Phoenix, AZ 85008

Attn: Chief Executive Officer

 

(ii)          If to the Executive: to the address in the payroll records of the
Company with a copy to Bonnie Klugman, Becker, Glynn, Muffly, Chassin &
Hosinski, 299 Park Avenue, NY, NY 10171 (bklugman@beckerglynn.com)

 

Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication that shall be given or made in
the manner described above shall be deemed sufficiently given or made for all
purposes at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, confirmation of facsimile transmission or the
affidavit of messenger being deemed conclusive but not exclusive evidence of
such delivery) or at such time as delivery is refused by the addressee upon
presentation.

 

12.              Severability. The invalidity or unenforceability of any one or
more provisions of this Agreement shall not affect the validity or
enforceability of the other provisions of this Agreement, which shall remain in
full force and effect.

 

13.              Effect on Other Agreements. The provisions of this Agreement
shall supersede the terms of any plan, policy, agreement, award or other
arrangement of the Employer (whether entered into before or after the date
hereof) to the extent application of the terms of this Agreement is more
favorable to the Executive.

 

14.              Survival. It is the express intention and agreement of the
parties hereto that the provisions of Sections 7, 8(b), 10, 11, 15, 16, 17, 18,
19, 20, 21, 22, 23, and 24 hereof and this Section 14 shall survive the
termination of employment of the Executive. In addition, all obligations of the
Employer to make payments hereunder shall survive any termination of this
Agreement on the terms and conditions set forth herein.

 

15.              Assignment. The rights and obligations of the parties to this
Agreement shall not be assignable or delegable, except that (i) in the event of
the Executive's death, the personal representative or legatees or distributees
of the Executive's estate, as the case may be, shall have the right to receive
any amount owing and unpaid to the Executive hereunder and (ii) the rights and
obligations of the Employer hereunder shall be assignable and delegable in
connection with any subsequent merger, consolidation, sale of all or
substantially all of the assets or equity interests of the Employer or similar
transaction involving the Employer or a successor corporation. The Employer
shall require any successor to the Employer to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Employer would be required to perform it if no such succession had taken place.

 



 

 

 

16.              Binding Effect. Subject to any provisions hereof restricting
assignment, this Agreement shall be binding upon the parties hereto and shall
inure to the benefit of the parties and their respective heirs, devisees,
executors, administrators, legal representatives, successors and assigns.

 

17.              Amendment; Waiver. This Agreement shall not be amended, altered
or modified except by an instrument in writing duly executed by the party
against whom enforcement is sought. Neither the waiver by either of the parties
hereto of a breach of or a default under any of the provisions of this
Agreement, nor the failure of either of the parties, on one or more occasions,
to enforce any of the provisions of this Agreement or to exercise any right or
privilege hereunder, shall thereafter be construed as a waiver of any subsequent
breach or default of a similar nature, or as a waiver of any such provisions,
rights or privileges hereunder.

 

18.              Headings. Section and subsection headings contained in this
Agreement are inserted for convenience of reference only, shall not be deemed to
be a part of this Agreement for any purpose, and shall not in any way define or
affect the meaning, construction or scope of any of the provisions hereof.

 

19.              Governing Law; Venue; Disputes. This Agreement, the rights and
obligations of the parties hereto, and any claims or disputes relating thereto,
shall be governed by and construed in accordance with the laws of the State of
Delaware (but not including any choice of law rule thereof that would cause the
laws of another jurisdiction to apply). In the event of a dispute concerning or
arising out of this Agreement, the prevailing party (meaning the party who
received substantially all of the relief sought) in such action will be
reimbursed by the other party for all costs (including, without limitation,
reasonable attorneys' fees) incurred in connection with any such action.

 

20.              Entire Agreement. This Agreement constitutes the entire
agreement between the parties respecting the employment of the Executive, there
being no representations, warranties or commitments except as set forth herein;
provided, however, that if the transactions contemplated in the Merger Agreement
are not consummated (i.e., the Merger does not occur), this Agreement shall not
become effective and shall be void ab initio.

 

21.              Counterparts. This Agreement may be executed in two
counterparts, each of which shall be an original and all of which shall be
deemed to constitute one and the same instrument.

 

22.              Withholding. The Employer may withhold from any benefit payment
under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or governmental regulation or ruling; provided that
any withholding obligation arising in connection with the exercise of a stock
option or the transfer of stock or other property shall be satisfied through
withholding an appropriate number of shares of stock or appropriate amount of
such other property.

 



 

 

 

23.              Section 409A. The intent of the parties is that payments and
benefits under this Agreement comply with or be exempt from Section 409A of the
Code and the regulations and guidance promulgated thereunder (collectively "Code
Section 409A") and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted consistent with such intent. If the Executive notifies the
Employer (with specificity as to the reason therefor) that the Executive
believes that any provision of this Agreement (or of any award of compensation,
including equity compensation or benefits) would cause the Executive to incur
any additional tax or interest under Code Section 409A and the Employer concurs
with such belief or the Employer (without any obligation whatsoever to do so)
independently makes such determination, the Employer shall, after consulting
with the Executive, reform such provision to attempt to comply with Code Section
409A through good faith modifications to the minimum extent reasonably
appropriate to conform with Code Section 409A. To the extent that any provision
hereof is modified in order to comply with Code Section 409A, such modification
shall be made in good faith and shall, to the maximum extent reasonably
possible, maintain the original intent and economic benefit to the Executive and
the Employer of the applicable provision without violating the provisions of
Code Section 409A. In no event whatsoever shall the Employer be liable for any
additional tax, interest or penalty that may be imposed on the Executive by Code
Section 409A or damages for failing to comply with Code Section 409A. With
respect to any payment or benefit considered to be nonqualified deferred
compensation under Code Section 409A, a termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination is also a "separation from
service" within the meaning of Code Section 409A and, for purposes of any such
provision of this Agreement, references to a "termination," "termination of
employment" or like terms shall mean "separation from service." Notwithstanding
anything to the contrary in this Agreement, if the Executive is deemed on the
date of termination to be a "specified employee" within the meaning of that term
under Code Section 409A(a)(2)(B), then with regard to any payment or the
provision of any benefit that is considered nonqualified deferred compensation
under Code Section 409A payable on account of a "separation from service," such
payment or benefit shall not be made or provided until the date which is the
earlier of (A) the expiration of the six (6)- month period measured from the
date of such "separation from service" of the Executive, and (B)  the date of
the Executive's death, to the extent required under Code Section 409A. Upon the
expiration of the foregoing delay period, all payments and benefits delayed
pursuant to this Section 23 (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) shall be paid or
reimbursed to the Executive in a lump sum, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein. To the extent that
reimbursements or other in-kind benefits under this Agreement constitute
"nonqualified deferred compensation" for purposes of Code Section 409A, (A) all
expenses or other reimbursements hereunder shall be made on or prior to the last
day of the taxable year following the taxable year in which such expenses were
incurred by the Executive, (B) any right to reimbursement or in- kind benefits
shall not be subject to liquidation or exchange for another benefit, and (C) no
such reimbursement, expenses eligible for reimbursement, or in-kind benefits
provided in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.
For purposes of Code Section 409A, the Executive's right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Employer. Notwithstanding any other provision of this
Agreement to the contrary, in no event shall any payment under this Agreement
that constitutes "nonqualified deferred compensation" for purposes of Code
Section 409A be subject to offset by any other amount unless otherwise permitted
by Code Section 409A.

 



 

 

 

24.              Indemnification. Employer hereby agrees to indemnify the
Executive and provide Directors & Officers Liability Insurance ("D&O Insurance")
coverage to the Executive, in each case, on terms and conditions no less
favorable than those provided to members of the Board.

 

25.              Non-exclusivity of Rights. Nothing in this Agreement shall
prevent or limit the Executive's continuing or future participation in any
benefit, bonus, incentive or other plan or program provided by the Employer or
any of its subsidiaries and for which the Executive may qualify, nor shall
anything herein limit or reduce such rights as the Executive may have under any
other agreements with the Employer or any of its subsidiaries. Amounts which are
vested benefits or which the Executive is otherwise entitled to receive under
any plan or program of the Employer or any of its subsidiaries shall be payable
in accordance with such plan or program, except as explicitly modified by this
Agreement.

 

26.              Fees and Expenses. Employer or the Target shall pay all
reasonable legal fees and related expenses incurred by the Employee as they
become due as a result of the Employer and Executive entering into this
Agreement.

 

27.              Definitions.

 

"Accrued Benefits" means (i) Base Salary through the Date of Termination; (ii)
accrued and unused vacation pay; (iii) any earned but unpaid Annual Bonus; (iv)
any amounts owing to the Executive for reimbursement of expenses properly
incurred by the Executive prior to the Date of Termination and which are
reimbursable in accordance with Section 6; and (v) any other benefits or amounts
due and owing to the Executive under the terms of any plan, program or
arrangement of the Employer. Amounts payable pursuant to the clauses (i) - (iii)
shall be paid promptly after the Date of Termination and all other amounts will
be paid in accordance with the terms of the applicable plan, program or
arrangement (as modified by this Agreement).

 

"Board" means the Board of Directors of the Employer.

 



 

 

 

"Cause" shall be limited to the following events (i) the Executive's conviction
of, or plea of nolo contendere to, a felony (other than in connection with a
traffic violation) under any state or federal law; (ii) the Executive's failure
to substantially perform his essential job functions hereunder after receipt of
written notice from the Employer requesting such performance (but which does not
include the Executive's failure to perform his essential job functions due to
his Disability); (iii) a material act of fraud or material misconduct with
respect, in each case, to the Employer, by the Executive; (iv) any material
misconduct by the Executive that could be reasonably expected to damage the
reputation or business of the Employer or any Employer Affiliate; or (v) the
Executive's material violation of a material policy of the Employer. Any
determination of whether Cause exists shall be made by the Committee in its
reasonable discretion. Anything herein to the contrary notwithstanding, the
Executive shall not be terminated for Cause hereunder unless (A) written notice
stating the basis for the termination is provided to the Executive, (B) as to
clauses (ii), (iii), (iv) or (v) of this paragraph, the Executive is given 15
days to cure the neglect or conduct that is the basis of such claim (it being
understood that any errors in expense reimbursement may be cured by repayment),
and (C) if the Executive fails to cure such neglect or conduct, there is a vote
of a majority of the members of the Board to terminate the Executive for Cause.

 

"Change in Control" For purposes of this Agreement, "Change in Control" means
the occurrence of any one of the following events:

 

(i)   During any twenty-four (24) month period, individuals who, as of the
beginning of such period, constitute the Board (the "Incumbent Directors") cease
for any reason to constitute at least a majority of the Board, provided that any
person becoming a director subsequent to the beginning of such period whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the proxy statement of the Employer in which such person is
named as a nominee for director, without written objection to such nomination)
shall be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Employer as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director;

 

(ii)  Any "person" (as such term is defined in the Securities Exchange Act of
1934, as amended (the "Exchange Act") and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) is or becomes a "beneficial owner" (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Employer representing 35% or more of the combined voting power of the Employer's
then outstanding securities eligible to vote for the election of the Board (the
"Employer Voting Securities"); provided, however, that the event described in
this paragraph (ii) shall not be deemed to be a Change in Control by virtue of
any of the following acquisitions: (A) by the Employer or any Subsidiary; (B) by
any employee benefit plan (or related trust) sponsored or maintained by the
Employer or any subsidiary; (C) by any underwriter temporarily holding
securities pursuant to an offering of such securities; (D) pursuant to a Non-
Qualifying Transaction, as defined in paragraph (iii), or (E) by any person of
Employer Voting Securities from the Employer, if a majority of the Incumbent
Board approves in advance the acquisition of beneficial ownership of 35% or more
of Employer Voting Securities by such person;

 



 

 

 

(iii)   The consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Employer or any of its
subsidiaries that requires the approval of the Employer's stockholders, whether
for such transaction or the issuance of securities in the transaction (a
"Business Combination"), unless immediately following such Business Combination:
(A) more than 50% of the total voting power of (1) the corporation resulting
from such Business Combination (the "Surviving Corporation"), or (2) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the "Parent Corporation"), is
represented by Employer Voting Securities that were outstanding immediately
prior to such Business Combination (or, if applicable, is represented by shares
into which such Employer Voting Securities were converted pursuant to such
Business Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Employer Voting
Securities among the holders thereof immediately prior to the Business
Combination; (B) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of 35%
or more of the total voting power of the outstanding voting securities eligible
to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (C) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board's
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a "Non-Qualifying
Transaction"); or

 

(iv)   The consummation of a sale of all or substantially all of the Employer's
assets or the stockholders of the Employer approve a plan of complete
liquidation or dissolution of the Employer.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 35% of the
Employer Voting Securities as a result of the acquisition of Employer Voting
Securities by the Employer which reduces the number of Employer Voting
Securities outstanding; provided, that if after such acquisition by the Employer
such person becomes the beneficial owner of additional Employer Voting
Securities that increases the percentage of outstanding Employer Voting
Securities beneficially owned by such person, a Change in Control of the
Employer shall then occur.

 

Solely with respect to any award that constitutes "deferred compensation"
subject to Section 409A of the Code and that is payable on account of a Change
in Control (including any installments or stream of payments that are
accelerated on account of a Change in Control), a Change in Control shall occur
only if such event also constitutes a "change in the ownership", "change in
effective control", and/or a "change in the ownership of a substantial portion
of assets" of the Employer as those terms are defined under Treasury Regulation
§1.409A-3(i)(5), but only to the extent necessary to establish a time or form of
payment that complies with Section 409A of the Code, without altering the
definition of Change in Control for purposes of determining whether rights to
such award become vested or otherwise unconditional upon the Change in Control.

 



 

 

 

"Code" means the Internal Revenue Code of 1986, as amended, and the regulations
and guidance promulgated thereunder.

 

"Date of Termination" means (i) if the Executive's employment is terminated by
the Executive's death, the date of the Executive's death; (ii) if the
Executive's employment is terminated because of the Executive's Disability, 30
days after Notice of Termination, provided that the Executive shall not have
returned to the performance of the Executive's duties on a full- time basis
during such 30-day period; or (iii) if the Executive's employment is terminated
by the Employer pursuant to Section 8(a)(ii)(A) or by the Executive pursuant to
Section 8(a)(ii)(B), the date specified in the Notice of Termination, which may
not be less than 60 days after the Notice of Termination in the event the
Employer is terminating the Executive without Cause or the Executive is
terminating employment without Good Reason.

 

"Employer Affiliate" means any entity controlled by, in control of, or under
common control with, the Employer.

 

"Employer Confidential Information" means information known to the Executive to
constitute trade secrets or proprietary information belonging to the Employer or
other confidential financial information, operating budgets, strategic plans,
research methods, personnel data, projects or plans, or non-public information
regarding the terms of any existing or pending lending transaction between
Employer and an existing or pending client or customer (as the phrase "client or
customer" is defined in Section 7(d) hereof), in each case, received by the
Executive in the course of his employment by the Employer or in connection with
his duties with the Employer. Notwithstanding anything to the contrary contained
herein, the general skills, knowledge and experience gained during the
Executive's employment with the Employer, information publicly available or
generally known within the industry or trade in which the Employer competes and
information or knowledge possessed by the Executive prior to his employment by
the Employer, shall not be considered Employer Confidential Information.

 

"Good Reason" means, unless otherwise agreed to in writing by the Executive, (i)
any material diminution or adverse change in the Executive's titles; (ii)
reduction in the Executive's Base Salary or Target Bonus; (iii) a failure to
grant the Executive, in any consecutive 12 month period, long term incentive
equity awards having a grant date fair value (as determined by the Committee in
good faith) of at least $450,000; (iv) a requirement that the Executive report
to someone other than the Employer's Chief Executive Officer; (v) a material
diminution in the Executive's authority, responsibilities or duties or material
interference with the Executive's carrying out his duties; (vi) the assignment
of duties inconsistent with the Executive's position or status with the Employer
as of the date hereof; (vii) a relocation of the Executive's primary place of
employment to a location more than 50 miles from the Employer's executive
headquarters in Phoenix, AZ; (viii) any material breach by the Employer of any
provision of this Agreement; or (ix) the failure of the Employer to obtain an
agreement, satisfactory to the Executive, from any successor or assign of the
Employer to assume and agree to perform this Agreement, as contemplated by
Section 15 hereof. In order to invoke a termination for Good Reason, (A) the
Executive must give written notice of the occurrence of an event of Good Reason
within 60 days of its occurrence, (B) the Employer must fail to cure such event
within 30 days of such notice, and (C) the Executive must terminate employment
within 10 days of the expiration of such cure period.

 

"Non-Compete Period" means the period commencing on the date hereof and ending
twelve months after the earlier of the expiration of the Employment Period or
the Executive's Date of Termination.

 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this Agreement to be duly executed and delivered on
their behalf.

 

  WILLSCOT CORPORATION       By: /s/ Bradley Soultz       Date: 3/1/2020      
Name: Bradley Soultz   Title: Chief Executive Officer        EXECUTIVE       /s/
Chris Miner   Chris Miner

 



 

 

 

[FORM OF RELEASE]

 

CONFIDENTIAL SEPARATION AND RELEASE AGREEMENT

 

This Confidential Separation and Release Agreement ("Agreement") is between
Chris Miner ("Employee") and WillScot Corporation (the "Company") (hereinafter
the "parties"), and is entered into as of                   . This Agreement
will not become effective until the expiration of seven (7) days from Employee's
execution of this Agreement (the "Effective Date").

 

WHEREAS, Employee has been employed by Company and is a party to that certain
Employment Agreement dated                 , 20__ Date (the “Employment
Agreement”).

 

WHEREAS, the Employee's employment with Company was terminated effective as
of              , 20        (the "Termination Date");

 

WHEREAS, Company and Employee desire to avoid disputes and/or litigation
regarding Employee's termination from employment or any events or circumstances
preceding or coincident with the termination from employment; and

 

WHEREAS, Company and Employee have agreed upon the terms on which Employee is
willing, for sufficient and lawful consideration, to compromise any claims known
and unknown which Employee may have against Company.

 

WHEREAS, the parties desire to settle fully and finally, in the manner set forth
herein, all differences between them which have arisen, or which may arise,
prior to, or at the time of, the execution of this Agreement, including, but in
no way limited to, any and all claims and controversies arising out of the
employment relationship between Employee and Company, and the termination
thereof;

 

NOW, THEREFORE, in consideration of these recitals and the promises and
agreements set forth in this Agreement, Employee's employment with Company will
terminate upon the following terms:

 

1.                  General Release: Employee for himself or herself and on
behalf of Employee's attorneys, heirs, assigns, successors, executors, and
administrators IRREVOCABLY AND UNCONDITIONALLY RELEASES, ACQUITS AND FOREVER
DISCHARGES Company and any current or former stockholders, directors, parent,
subsidiary, affiliated, and related corporations, firms, associations,
partnerships, and entities, and their successors and assigns, from any and all
claims and causes of action whatsoever, whether known or unknown or whether
connected with Employee's employment by Company or not, which may have arisen,
or which may arise, prior to, or at the time of, the execution of this
Agreement, including, but not limited to, any claim or cause of action arising
out of any contract, express or implied, any covenant of good faith and fair
dealing, express or implied, any tort (whether intentional or released in this
agreement), or under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the
Worker Adjustment and Retraining Notification (WARN) Act, the Older Workers
Benefit Protection Act, or any other municipal, local, state, or federal law,
common or statutory, but excluding any claims with respect to the Company's
obligations under the Employment Agreement, any claims relating to vested
benefits under any Company employee benefit plan (including without limitation
any such plan subject to the Employee Retirement Income Security Act of 1974, as
amended) and any claims which Employee cannot release as a matter of applicable
law. Furthermore, neither this Agreement nor the Employment Agreement shall
apply to, modify or in any way supersede obligations arising from any of (i) the
terms of directors and officers insurance or (ii) any indemnification agreement
for the benefit of the Employee as a result of the Employee's position as a
director or officer of the Company or one of its affiliates.

 



 

 

 

2.                  Covenant Not to Sue: Employee also COVENANTS NOT TO SUE, OR
OTHERWISE PARTICIPATE IN ANY ACTION OR CLASS ACTION against Company or any of
the released parties based upon any of the claims released in this Agreement.

 

3.                  Severance Terms: Upon the expiration of seven (7) days from
Employee's execution of this Agreement and provided that this Agreement has
become effective in accordance with its terms, in consideration for the
promises, covenants, agreements, and releases set forth herein and in the
Employment Agreement, Company agrees to pay Employee the Severance Benefits as
defined in and pursuant to the Employment Agreement (the "Severance Benefits").

 

4.                  Right to Revoke: Employee may revoke this Agreement by
notice to Company, in writing, received within seven (7) days of the date of its
execution by Employee (the "Revocation Period"). Employee agrees that Employee
will not receive the benefits provided by this Agreement if Employee revokes
this Agreement. Employee also acknowledges and agrees that if Company has not
received from Employee notice of Employee's revocation of this Agreement prior
to the expiration of the Revocation Period, Employee will have forever waived
Employee's right to revoke this Agreement, and this Agreement shall thereafter
be enforceable and have full force and effect.

 

5.                  Acknowledgement: Employee acknowledges and agrees that: (A)
except as to any Severance Benefits which remain unpaid as of the date of this
Agreement, no additional consideration, including salary, wages, bonuses or
Equity Awards as described in the Employment Agreement, is to be paid to him by
Company in connection with this Agreement; (B) except as provided by this
Agreement, Employee has no contractual right or claim to the Severance Benefits;
and, (C) payments pursuant to this Agreement shall terminate immediately if
Employee breaches any of the provisions of this Agreement.

 

6.                  Non-Admissions: Employee acknowledges that by entering into
this Agreement, Company does not admit, and does specifically deny, any
violation of any local, state, or federal law.

 

7.                  Confidentiality: Employee agrees that Employee shall not
directly or indirectly disclose the terms, amount or fact of this Agreement to
anyone other than Employee's immediate family or counsel, bankers or financial
advisors, except as such disclosure may be required for accounting or tax
reporting purposes or as otherwise may be required by law.

 



 

 

 

8.                  Nondisparagement: Each party agrees that it will not make
any statements, written or verbal, or cause or encourage others to make any
statements, written or verbal, that defame, disparage or in any way criticize
the personal or business reputation, practices or conduct of the other
including, in the case of Company, its employees, directors and stockholders.

 

9.                  Acknowledgement of Restrictions; Confidential Information:
Employee acknowledges and agrees that Employee has continuing non-competition,
non-solicitation and non-disclosure obligations under the Employment Agreement .
Employee acknowledges and reaffirms Employee's obligation to continue abide
fully and completely with all post- employment provisions of the Employment
Agreement and agrees that nothing in this Agreement shall operate to excuse or
otherwise relieve Employee of such obligations.

 

10.                Severability: If any provision of this Agreement is held to
be illegal, invalid, or unenforceable, such provision shall be fully severable
and/or construed in remaining part to the full extent allowed by law, with the
remaining provisions of this Agreement continuing in full force and effect.

 

11.                 Entire Agreement: This Agreement, along with the Employment
Agreement , constitute the entire agreement between the Employee and Company,
and supersede all prior and contemporaneous negotiations and agreements, oral or
written. This Agreement cannot be changed or terminated except pursuant to a
written agreement executed by the parties.

 

12.                 Governing Law: This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, except where
preempted by federal law.

 

13.                 Statement of Understanding: By executing this Agreement,
Employee acknowledges that (a) Employee has had at least twenty-one (21) or
forty-five (45) days, as applicable in accordance with the Age Discrimination in
Employment Act, as amended, (the "ADEA") to consider the terms of this Agreement
(and any attachment necessary or desirable in accordance with the ADEA) and has
considered its terms for such a period of time or has knowingly and voluntarily
waived Employee's right to do so by executing this Agreement and returning it to
Company; (b) Employee has been advised by Company to consult with an attorney
regarding the terms of this Agreement; (c) Employee has consulted with, or has
had sufficient opportunity to consult with, an attorney of Employee's own
choosing regarding the terms of this Agreement; (d) any and all questions
regarding the terms of this Agreement have been asked and answered to Employee's
complete satisfaction; (e) Employee has read this Agreement and fully
understands its terms and their import; (f) except as provided by this
Agreement, Employee has no contractual right or claim to the benefits and
payments described herein; (g) the consideration provided for herein is good and
valuable; and (h) Employee is entering into this Agreement voluntarily, of
Employee's own free will, and without any coercion, undue influence, threat, or
intimidation of any kind or type whatsoever.

 



 

 

 

HAVING READ AND UNDERSTOOD THIS AGREEMENT, CONSULTED COUNSEL OR VOLUNTARILY
ELECTED NOT TO CONSULT COUNSEL, AND HAVING HAD SUFFICIENT TIME TO CONSIDER
WHETHER TO ENTER INTO THIS AGREEMENT, THE UNDERSIGNED HEREBY EXECUTE THIS
AGREEMENT ON THE DATES SET FORTH BELOW.

 

EMPLOYEE WILLSCOT CORPORATION    

 

    By:     Chris Miner   Name:     Date:   Title:         Date:  

 



